    Case 4:19-cr-00172-RGE-HCA Document 180 Filed 08/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


      UNITED STATES OF AMERICA
           Plaintiff,                        Criminal No. 4:19-CR-00172

      vs.                                    DEFENDANT MONTOYA’S
                                             EXHIBITS IN SUPPORT OF HER
                                             MOTION TO WITHDRAW HER
                                             PLEA

      RUBY MONTOYA,
           Defendant.


DEFENDANT MONTOYA’S EXHIBITS IN SUPPORT OF MOTION TO
               WITHDRAW HER PLEA

TO THE HONORABLE JUDGE REBECCA GOODGAME EBINGER:


Exhibit A           Statement of Ms. Montoya
Exhibit F           Excerpts from CLDC website
Exhibit G           Email from Ms. Montoya asking Attorney Regan to interview Dr.
                    Tucker Brown
Sealed Exhibit H    Sealed Report of Genkhi Paul Kahn
Exhibit I           CV of Genkhi Paul Kahn
Exhibit J           Report of Dr. Tucker Brown
Exhibit K           CV of Dr. Tucker Brown
Exhibit L           Statement of Kristin Shears
Exhibit M           Letter from Cora Perez
Exhibit N           Letter from Jamie Jackson
Exhibit O           Letter from Gabriel Montoya
Sealed Exhibit P    Sealed Report of Dr. Casey O’Neil
Exhibit Q           CV of Dr. Casey O’Neil
Exhibit R           Report of Pipeline Estimator
Exhibit S           Excerpts from Pipeline Estimator website
Exhibit T           Screen Shot from protective order filed by Ruby Montoya against
                    her father Stephen Montoya
Exhibit U           Additional Letter from brother Gabriel Montoya
